                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


  UNITED STATES OF AMERICA &                       )
  STATE OF TENNESEE                                )
  ex rel. JANELLE COX,                             )
                                                   )
         Plaintiffs,                               )
                                                   )
  v.                                               )    Case No. 3:18-cv-154-HSM-DCP
                                                   )    JURY TRIAL DEMANDED
  ASSOCIATED PAIN SPECIALISTS P.C.,                )
                                                   )
         Defendant.                                )
  __________________________________________)

                             JOINT STIPULATION OF DISMISSAL

         The United States of America, by and through J. Douglas Overbey, United States

  Attorney for the Eastern District of Tennessee; the State of Tennessee, by and through Herbert

  H. Slatery III, Attorney General and Reporter for the State of Tennessee; Defendant Associated

  Pain Specialists, P.C., by and through its undersigned counsel, and Relator Janelle Cox, by and

  through her undersigned counsel (collectively, the "Parties"), pursuant to Rule 41(a)(1)(A)(ii) of

  the Federal Rules of Civil Procedure, hereby stipulate that the Parties have entered into a

  settlement agreement, and the above-styled action shall be dismissed, subject to the terms of the

  agreement, as follows, with each party to bear its own costs:

         (1) As to the United States and the State of Tennessee, the action is dismissed with

         prejudice only as to the Covered Conduct released in the Settlement Agreement;

         (2) As to the Relator, the action is dismissed in its entirety, with prejudice.

         The parties further stipulate to an Order of the Court, dismissing this matter as outlined.




Case 3:18-cv-00154-HSM-DCP Document 47 Filed 08/24/20 Page 1 of 3 PageID #: 296
                                    Respectfully submitted,

                                    J. DOUGLAS OVERBEY
                                    United States Attorney

                              By:   /s/ Jeremy S. Dykes
                                    Jeremy S. Dykes, Maryland Bar Member
                                    L. Margaret Harker, Virginia Bar No. 82188
                                    Assistant U.S. Attorneys
                                    Office of United States Attorney
                                    800 Market St., Suite 211
                                    Knoxville, TN 37902
                                    (865) 545-4167
                                    Jeremy.Dykes@usdoj.gov
                                    Margaret.Harker@usdoj.gov


                                    HERBERT H. SLATERY III
                                    Tennessee Attorney General and Reporter

                              By:   /s/ W. Anthony Hullender by “JSD” w/ permission
                                    W. Anthony Hullender, BPR No. 19436
                                    Deputy Attorney General
                                    Medicaid Fraud and Integrity Division
                                    Office of the Attorney General
                                    P.O. Box 20207
                                    Nashville, TN 37202
                                    (615) 532-2536
                                    tony.hullender@ag.tn.gov


                                    ATTORNEY FOR ASSOCIATED PAIN
                                    SPECIALISTS, P.C.

                              By:   /s/ Daniel T. Swanson by “JSD” w/ permission
                                    Daniel T. Swanson (BPR No. 023051)
                                    LONDON & AMBURN, P.C.
                                    607 Market Street, Suite 900
                                    Knoxville, TN 37902
                                    Phone: (865) 637-0203
                                    Fax: (865) 637-4850
                                    dswanson@londonamburn.com




                                       2

Case 3:18-cv-00154-HSM-DCP Document 47 Filed 08/24/20 Page 2 of 3 PageID #: 297
                                                     ATTORNEYS FOR RELATOR


                                             By:     /s/ Joseph M. Callow, Jr. by “JSD” w/ permission
                                                     David A. Burkhalter, II
                                                     D. Alexander Burkhalter, III
                                                     The Burkhalter Law Firm, P.C.
                                                     P.O. Box 2777
                                                     Knoxville, TN 37901
                                                     david@burkhalterlaw.com
                                                     alex@burkhalterlaw.com


                                                     Gregory M. Utter
                                                     Joseph M. Callow, Jr.
                                                     Keating Muething & Klekamp, PLL
                                                     One East Fourth Street, Suite 1400
                                                     Cincinnati, OH 45202
                                                     gmutter@kmklaw.com
                                                     jcallow@kmklaw.com


                                                     Joel D. Hesch
                                                     THE HESCH FIRM, LLC
                                                     3540 Ridgecroft Dr.
                                                     Lynchburg, Virginia 24503
                                                     Phone: (434) 229-8677
                                                     joel@howtoreportfraud.com
                                                     Attorneys for Relator, Janelle Cox




                                        CERTIFICATE OF SERVICE

           I hereby certify that on August 24, 2020, a true and correct copy of the foregoing was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system to all
  parties indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
  Parties may access this filing through the Court’s electronic filing system.


                                                     /s/ Jeremy S. Dykes
                                                     Jeremy S. Dykes
                                                     Assistant U.S. Attorney




                                                         3

Case 3:18-cv-00154-HSM-DCP Document 47 Filed 08/24/20 Page 3 of 3 PageID #: 298
